DETAILED ACTION
The following is a Final office action in response to communications received on 12/16/2020.  Claims 1, 15-18 and 22-23 have been amended. Claims 3, 9 and 21 have been canceled.  Currently, claims 1-2, 4-8, 10-14, 19-20 and 22-26 are pending and examined below. 

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112 first and second paragraph rejections set forth in the office action dated 6/17/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-14, 19-20, 22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Wall Mounted Deflection Bead” (Referred to NPL1) in view of Watanabe (U.S. Publication No. 2016/0040419).
Regarding claims 1-2 and 26, NPL1 discloses a framing accessory comprising a first leg (1st Leg, Annotated Figure A) comprising an exterior surface, an interior surface opposite the exterior surface, a fixed end, and a free end opposite the fixed end of the first leg, wherein the first leg is solid; a second leg (2nd Leg) oriented substantially perpendicular relative to the first leg, wherein the second leg comprises a plurality of openings (Openings) defined therein; a strip (Strip) or material, the strip comprising a bottom surface (considered the lower edge portion) attached to the exterior surface of In re Leshin, 125 USPQ 416.  Also, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have considered using differently sized or shaped strips that extended to the perimeter of the first leg or beyond to fill the gap to ensure that a proper seal is established.  

    PNG
    media_image1.png
    552
    461
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    986
    media_image2.png
    Greyscale


Regarding claim 4, NPL1 discloses a lip (Lip), wherein the lip connects the first leg and the second leg (Figure A).
Regarding claim 5, NPL1 discloses the lip (Lip) comprises a vertical leg and a horizontal return, wherein the first leg is connected to the vertical leg of the lip -4-Serial No. 15/848,068 and the second leg is connected to the horizontal return of the lip (Fig. A).
Regarding claim 6, NPL1 teaches the strip (strip comprising of a first layer (acute side) and second layer of material (vertical side).
Regarding claim 7, NPL1 further teaches filling the void with a fire caulking (as acknowledged in the Applicant’s remarks on page 13 filed on 4/29/2020).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided a strip with layers or additional material that comprised of fire protecting or intumescent properties to ensure that the seal system provided optimal protection.
Regarding claim 8, NPL1 discloses in that the first and second leg comprise of material having intumescent properties (Provided on the website in the in the submittal section of NPL1)
Regarding claim 10, NPL1 discloses the strip having a material having sound insulating properties (Provided on the website in the related content of NPL1).
Regarding claims 11-13 and 25, NPL1 in view of Watanabe teaches the first leg and strip having widths, but does not necessarily disclose the strip having a width that covers at least 50% of the exterior surface of the first leg to the entire surface and beyond.  However, as set forth above, one having ordinary skill in the art at the time of the effective filing date to have found it obvious to provide a strip or materials within a gap that sufficiently filled the gap to provide and ensure adequate protection. Since In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 14, NPL1 discloses a removal leg (Removable Leg) wherein the removal leg extends substantially parallel to the upper surface of the strip. 
Regarding claim 15, NPL1 discloses a wall assembly (NPL1 Figure B) comprising-4-Serial No. 15/848,068 a horizontal support structure (Horizontal Support Structure) comprising a lower surface; a header track (Header Track) attached to the horizontal support structure, wherein the header track comprises a web (Web); a stud (Stud) comprising an upper end received within the header track; a wallboard panel (Drywall) comprising a top edge and an outer vertical surface, wherein the wallboard panel is positioned such that there is a gap between the top edge of the wallboard panel and the lower surface of the horizontal support structure (Figure B); and a framing accessory (Figure A) comprising a first leg (1st  Leg) comprising a fixed end and a free end, wherein the free end of the first leg is closer to the stud than the fixed end of the first leg, a second leg  (2nd Leg) oriented substantially perpendicular relative to the first leg, and a strip (Strip) comprising an upper surface, a bottom surface (considered the lower edge portion) opposite the upper surface (considered the upper edge portion) opposite the bottom surface of the strip,  an In re Leshin, 125 USPQ 416.  Also, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have considered using differently sized or shaped strips that extended to the perimeter of the first leg or beyond to fill the gap to ensure that a proper seal is established.  
Regarding claim 16, NPL1 in view of Watanabe discloses the header track comprises a flange (Flange, Figure B) and the flange comprises an outer surface, wherein the strip (Strip) comprises the interior side surface faces the outer surface of the flange, but does not necessarily disclose the interior side surface of the strip contacts the outer surface of the flange of the header track.  However, both NPL1 and Watanabe teaches that it may be necessary to provide a sufficient amount of material to seal a gap or opening.  It would have been obvious to one having ordinary skill in the art at the time the invention was claimed to have considered using differently sized or shaped strip or provided additional material that extended to the perimeter of the first leg or beyond including contacting the outer surface of the flange to fill the gap, by design or inadvertently to ensure that a proper seal is established.  
Regarding claim 17, NPL1 discloses the header track comprises a -5-Serial No. 15/848,068flange (Flange, Figure B) and the flange comprises an outer surface, wherein the strip (Strip) comprises the interior side surface faces the outer surface of the flange, wherein the interior side surface of the strip is laterally spaced apart from the outer surface of the flange (Figure B).
Regarding claim 18, NPL1 discloses the header track comprises a flange (Flange) and the flange comprises an outer surface, wherein the strip comprises the interior side surface faces the outer surface of the flange, wherein the strip is positioned along the first leg, but does not disclose that the interior side surface of the strip is positioned between the outer surface of the flange of the header track and a free end of the first leg.  However, both NPL1 and Watanabe teaches that it may be necessary to provide a sufficient amount of material to seal a gap or opening.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have considered using differently sized or shaped strips or provided additional material that extended to the perimeter of the first leg or beyond and between the outer surfaces of the flange of the header track and a free end of the first leg to fill the gap, by design or inadvertently to ensure that a proper seal is established.  
Regarding claim 19, NPL1 discloses the wallboard panel (Drywall) comprises a wallboard panel width and the first leg comprises a first leg width, wherein the wallboard panel width is greater than the first leg width (Fig. B).
Regarding claim 20, NPL1 and Watanabe teaches the use of additional materials that can be considered a second layer in addition or in conjunction of the strip to fill the void with a fire caulking (as acknowledged in the Applicant’s remarks on page 13 filed on 4/29/2020).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided a strip with multiple layers or additional material that comprised of fire protecting or intumescent properties to ensure that the seal system provided optimal protection.

Regarding claim 22, NPL1 discloses a wall assembly comprising (Figure B) a horizontal support structure (Horizontal support structure) comprising a lower surface; a header track (Header Track) attached to the horizontal support structure; a stud (Stud) comprising an upper end received within the header track; a wallboard panel (Drywall) comprising a top edge and an outer vertical surface, wherein the wallboard panel is positioned such that there is a gap between the top edge of the wallboard panel and the lower surface of the horizontal support structure; a framing accessory (Figure A) comprising a first leg (1st Leg) comprising a fixed end and a free end, wherein the free end -6-Serial No. 15/848,068of the first leg is closer to the stud than the fixed end of the first leg, a second leg (2nd) attached to the first end of the first leg and oriented substantially perpendicular relative to the first leg, and a strip (Strip) comprising a bottom surface that is attached to the first leg, a bottom surface (considered the lower edge portion) opposite the upper surface (considered the upper edge portion) opposite the bottom surface of the strip,  an interior side surface (opposite leg close to the fixed end) that extends between the bottom surface of the strip and the upper surface of the strip, and an outer side surface (leg portion closest to free end) opposite the interior side surface of the strip, wherein the framing accessory is positioned in the gap such that the first leg is positioned along the top edge of the wallboard panel vertically below the web of the header track (Figure B), the second leg is positioned along the outer vertical surface of the wallboard panel, and the strip is positioned between the first leg and the lower surface of the horizontal support structure such that an upper surface of the strip contacts the lower surface of the horizontal support structure thereby creating a seal between the strip and the horizontal support structure; and a layer of finishing material (Finishing Material, Figure In re Leshin, 125 USPQ 416.  Also, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have considered using differently sized or shaped strips that extended to the perimeter of the first leg or beyond to fill the gap to ensure that a proper seal is established.  

    PNG
    media_image3.png
    383
    1038
    media_image3.png
    Greyscale


Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Wall Mounted Deflection Bead” (Referred to NPL1) and of Watanabe (U.S. Publication No. 2016/0040419) further in view of Maziarz (U.S. Patent No. 10,494,818).
Regarding claim 23, NPL1 and Watanabe discloses the framing accessory having a first and second leg as set forth above, but does not disclose a third leg connected to the first leg opposite the side of the second leg.  However, Maziarz teaches that a third leg (20) is located opposite the second leg perpendicular to the first leg is known. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have provided a third leg to provide an additional structure to provide a secure connection to the wall assembly. 
Regarding claim 24, Maziarz further teaches the third leg is positioned between an inner vertical surface of a wallboard panel and a flange of the header track (Fig. 4).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8, 10-14, 19-20 and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633